Citation Nr: 9909665	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  93-09 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for a closed head injury with memory loss, 
headaches, and impaired sense of smell, currently evaluated 
as 30 percent disabling.

2.  Entitlement to assignment of a higher disability 
evaluation for status post repair of lateral meniscus of the 
right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to assignment of a higher (compensable) 
disability evaluation for residuals of a partial collapse of 
the left lung.

4.  Entitlement to assignment of a higher (compensable) 
disability evaluation for residuals of a fracture of 
transverse process at L4.

5.  Entitlement to assignment of a higher (compensable) 
disability evaluation for residuals of a fracture of the 
right scapula (major extremity).

6.  Entitlement to assignment of a higher (compensable) 
disability evaluation for residuals of a fracture of the 
maxillary sinuses.

7.  Entitlement to assignment of a higher (compensable) 
disability evaluation for residuals of a fracture of the 
nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
May 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1992 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which assigned initial disability 
evaluations for the disabilities at issue.  The veteran 
submitted a notice of disagreement in February 1993, a 
statement of the case was issued in March 1993, and the 
veteran's substantive appeal was received in May 1993.  The 
veteran testified at a personal hearing at the RO in August 
1993. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's residuals of a closed head injury with 
memory loss, headaches, and impaired sense of smell was 
productive of no more than definite social and occupational 
impairment at the time of the grant of service connection, 
effective May 1992, and the evidence does not currently 
reflect more than definite social and industrial impairment, 
or occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms 
including depressed mood, sleep impairment, and mild memory 
loss.

3.  The veteran's status post repair of lateral meniscus of 
the right knee, was productive of no more than slight 
impairment at the time of the grant of service connection, 
effective May 1992, and the evidence does not currently 
reflect more than slight impairment.

4.  The veteran's residuals of a partial collapse of the left 
lung was productive of no more than a left lower lobe 
collapse at the time of the grant of service connection, 
effective May 1992, and the evidence currently reveals no 
residuals of a pneumothorax, and FEV-1 is 106 percent of 
predicted value, and FEV-1/FVC is 110 percent of predicted 
value.

5.  At the time of the grant of service connection, effective 
May 1992, the veteran's residuals of a fracture of transverse 
process at L4 manifested no symptoms of cord involvement, 
limited motion, or muscle spasm, and there is no current 
evidence the disability has increased in severity since that 
time.  

6.  At the time of the grant of service connection, effective 
May 1992, the veteran's residuals of a fracture of the right 
scapula (major extremity) manifested no evidence of malunion 
or nonunion, including impairment of function of a contiguous 
joint, and there is no evidence that the disability has 
increased in severity since that time. 

7.  The veteran's residuals of a fracture of the maxillary 
sinuses were manifested by no more than mild or occasional 
symptoms at the time of the grant of service connection, 
effective May 1992, and the evidence does not reflect an 
increase in severity of that disability since that time. 

8.  The veteran's residuals of a fracture of the nasal septum 
was essentially normal at the time of the grant of service 
connection, effective May 1992, and there is no evidence that 
that disability has increased in severity since then. 


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of a higher 
disability evaluation for residuals of a closed head injury 
with memory loss, headaches, and impaired sense of smell, 
currently evaluated as 30 percent disabling, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.125- 4.130, Diagnostic Codes 8045-9304 (1998); 
38 C.F.R. §§ 4.125- 4.132, Diagnostic Codes 8045-9304 (1996).

2.  The schedular criteria for assignment of higher 
disability evaluation for status post repair of lateral 
meniscus of the right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5257 (1998).

3.  The schedular criteria for assignment of a higher 
(compensable) disability evaluation for residuals of a 
partial collapse of the left lung have not been met.
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.96, 4.97 Diagnostic Codes 6813-6843 (1998); 38 C.F.R. 
§§ 4.1-4.14, 4.97, Diagnostic Codes 6813-6813 (1996).

4.  The schedular criteria for assignment of a higher 
(compensable) disability evaluation for residuals of a 
fracture of transverse process at L4 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5285 (1998).

5.  The schedular criteria for assignment of a higher 
(compensable) disability evaluation for residuals of a 
fracture of the right scapula (major extremity) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5203 
(1998).

6.  The schedular criteria for assignment of a higher 
(compensable) disability evaluation for residuals of a 
fracture of the maxillary sinuses have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.96, 4.97 Diagnostic Code 6513 (1998); 38 C.F.R. §§ 4.1-
4.14, 4.97, Diagnostic Code 6513 (1996).

7.  The schedular criteria for assignment of a higher 
(compensable) disability evaluation for residuals of a 
fracture of the nasal septum have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97 
Diagnostic Code 6502 (1998); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6502 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law.

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the underlying claims are well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999). The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further development is required 
to comply with the duty to assist the veteran in establishing 
his claims.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A review of the record reveals that the disabilities in the 
present appeal appear to all have arisen out of an incident 
during service in July 1991, in which the veteran was 
involved in a motorcycle accident.  In a December 1992 
Administrative Decision, it was determined that the injuries 
sustained in that accident are considered to have occurred in 
the line of duty.



II.  Residuals of a Closed Head Injury with Memory Loss, 
Headaches, and Impaired Sense of Smell

In a December 1992 rating decision, the veteran was granted 
service connection for memory loss, headaches, and impaired 
sense of smell, status post closed head injury.  He was 
assigned a 30 percent evaluation effective from May 1992.  
That decision was based on evidence that included the 
veteran's service medical records, and a post-service VA 
examination, dated in August 1992.  The 30 percent evaluation 
has remained in effect, and is the subject of this appeal.  
As reflected in a recent rating decision, dated in August 
1998, the veteran's disability is currently characterized as 
residuals of closed head injury with memory loss, headaches, 
and impaired sense of smell.  

At the time the veteran was first granted service connection 
for memory loss, headaches, and impaired sense of smell, 
status post closed head injury, his disability was evaluated 
under the general rating formula for organic mental 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Codes 8045-9304 
(1996); see also 38 C.F.R. § 4.20.  However, during the 
pendency of this appeal the regulations pertaining to 
evaluation of mental disorders were amended, effective 
November 7, 1996, to include dementia due to head trauma as a 
type of disorder that is rated under the general formula for 
mental disorders.  See 61 Fed. Reg. 52695-52702 (1996) 
(presently codified at 38 C.F.R. §§ 4.125- 4.130 (1998) 
(hereinafter referred to as "new" or "current" 
regulations).  The United States Court of Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the ... judicial appeal process 
has been concluded, the version most favorable to appellant 
should and ... will apply unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs (Secretary) to 
do otherwise and the Secretary did so."  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991); but see Rhodan v. 
West, 12 Vet. App. 55, 57 (1998) (where compensation "'is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such an award or increase ... 
shall not be earlier than the effective date of the Act or 
administrative issue.'  38 U.S.C. § 5110(g).").  

In light of the foregoing, the Board will evaluate the 
veteran's residuals of closed head injury with memory loss, 
headaches, and impaired sense of smell under both the current 
version of the regulations for rating mental disorders and 
the general formula for rating organic mental disorders in 
effect prior to November 1996 ("former" regulations), and 
apply the most favorable result to the veteran.  The Board 
points out that an August 1998 Statement of the Case reveals 
that the RO duly considered the veteran's claim under both 
versions of the regulations.  

As noted above, at the inception of this appeal in February 
1993, the veteran's memory loss, headaches, and impaired 
sense of smell, status post closed head injury was assigned a 
30 percent evaluation pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9304 (1996), which rates dementia associated 
with brain trauma under the general formula for organic 
mental disorders.  That formula prescribes a 30 percent 
evaluation for evidence of definite impairment of social and 
industrial adaptability; a 50 percent evaluation requires 
considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9304 
(1996).  

In regard to the criteria for a 30 percent evaluation under 
the above version of the rating criteria, the VA General 
Counsel, in response to an invitation by the Court to 
construe the term "definite" in a matter that would 
quantify the degree of impairment, concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large."  VAOPGCPREC 9-93, 59 
Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 
301 (1993). 

According to the current regulations, as amended effective 
November 7, 1996, dementia due to head trauma is rated under 
the general formula for mental disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9304.  The current regulations provide that a 
mental disorder shall be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  
38 C.F.R. § 4.126(a) (1998).  A 30 percent evaluation is 
assigned if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, mild memory loss.  A 50 percent 
evaluation is assigned if there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304 
(1998).

The Board has thoroughly reviewed the evidence of record, in 
light of the applicable rating criteria summarized above.  
However, for the following reasons and bases, the Board finds 
that the 30 percent evaluation assigned in the December 1992 
rating decision was appropriate, and there is no current 
basis for assigning a higher evaluation for residuals of 
closed head injury with memory loss, headaches, and impaired 
sense of smell, at this time, under either the former or 
current version of the rating criteria for evaluating 
dementia due to trauma.  

In that regard, the Board notes that shortly following 
service separation, in August 1992, the veteran underwent a 
VA examination and the examiner indicated that the veteran 
had a history of a head injury, with subsequent loss of 
recent and immediate memory, retention and recall, along with 
poor attention span.  The veteran's recall for past events 
was intact.  It was noted that deficits in memory and 
concentration had significantly affected the veteran's 
personal, social, and occupational functioning.  The 
diagnosis was amnestic syndrome and status post head injury.  

In January 1993, the veteran was hospitalized with a 
neurobehavioral admission.  Upon admission, the veteran 
complained of poor concentration, difficulty learning new 
material, and persistent headaches.  The veteran also 
described staring spells, in which he would stare for 30 to 
60 seconds.  His insight and judgment were reportedly good, 
and at the time of his discharge he was mildly improved, 
although he continued to suffer from headaches.  Upon 
discharge, the veteran denied any suicidal or homicidal 
ideation.  His mood was relatively good, and his irritability 
and impulsitivity were at a fairly controlled level.  In an 
August 1993 hearing at the RO, the veteran testified that he 
had problems with his memory since the accident, which 
adversely affected his ability to perform his job as an 
electrician.  He also indicated that he was going to undergo 
vocational rehabilitation.  

Turning to the more recent medical evidence of record, 
reflected in a March 1998 VA examination, there was an 
impression of a history of closed head trauma, secondary to a 
July 1991 motorcycle accident, remote and without clinical 
consequence.  Neurological examination revealed a normal 
examination of the brain and spinal cord.  The examiner noted 
that the veteran had had problems with concentration and 
short memory, but that had improved over time.  Additionally, 
although the veteran had lost his sense of smell, he regained 
that process.  In a VA examination for sense of smell, the 
veteran was reported to have a normal sense of smell, with no 
evidence of an inability to smell coffee, soap, or lemon oil.

The Board finds that the foregoing evidence, as pertains to 
the veteran's residuals of closed head injury with memory 
loss, headaches, and impaired sense of smell, has 
consistently reflected symptomatology that was productive of 
impairment of social and industrial adaptability which is 
more than moderate but less than rather large, and 
occupational and social impairment due to mild memory loss, 
with satisfactory routine behavior.  As such, the Board finds 
that the currently assigned 30 percent evaluation is 
appropriate, and there is no basis for a higher evaluation at 
this time.  See 38 C.F.R. § 4.130, Diagnostic Code 9403 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).  

In that regard, the Board notes that the most disabling 
symptomatology of record appears in the August 1992 VA 
examination report, described above.  At that time, the 
veteran had loss of recent and immediate memory, retention 
and recall, and a poor attention span.  His symptoms were 
noted to have significantly affected his social and 
occupational functioning.  Nevertheless, the Board notes that 
at that time, the former regulations for evaluating mental 
disorders were in effect, which prescribed a 30 percent 
evaluation for definite social and industrial impairment, and 
a 50 percent evaluation for considerable impairment.  The 
Board finds that the veteran's residuals of closed head 
injury with memory loss, headaches, and impaired sense of 
smell, was productive of no more than definite impairment.  
See VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood, 
supra.  Although the evidence at that time clearly reflected 
loss of recent memory, his past memory was intact and the 
examination report reflects that the veteran denied any 
significant disturbances of energy, motivation, or sleep.  He 
also denied any paranoia, hallucinations, and suicidal and 
homicidal ideations.  His main frustration was difficulty 
with recent memory.  In short, the Board finds that the 
veteran's symptomatology at the time of that August 1992 VA 
examination was productive of no more than the 30 percent 
evaluation assigned under 38 C.F.R. § 4.132, Diagnostic Code 
9304 (1996), reflecting definite impairment.  The Board need 
not evaluate the findings in the August 1992 VA examination 
report under the current version of the rating criteria for 
evaluating mental disorders, as they were not in effect at 
that time.  See Rhodan, supra.

Turning to the more recent evidence of record, the Board 
finds that the record is negative for any evidence that the 
veteran's residuals of closed head injury with memory loss, 
headaches, and impaired sense of smell has increased in 
severity since the grant of service connection, effective May 
1992.  The record contains no evidence that the veteran's 
disability manifested considerable impairment of social and 
industrial adaptability, and there is no evidence of panic 
attacks more than once a week, impaired judgment, impaired 
thinking, and stereotyped speech.  In fact, the evidence 
reflects that the veteran's memory appears to have improved 
over time, as supported by the most recent VA examination 
report of record, dated in March 1998.  In that examination, 
the examiner indicated that the veteran reported 
concentration problems, but his memory had improved.  
Moreover, he appears to have regained his sense of smell.

In short, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 30 percent evaluation for residuals of closed head 
injury with memory loss, headaches, and impaired sense of 
smell.  See 38 C.F.R. § 4.130, Diagnostic Code 9304 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence with respect to this 
issue to otherwise provide a basis for favorable resolution 
of the appeal.  38 U.S.C.A. § 5107(b). 

In reaching this decision, the Board has considered the 
complete history of the veteran's residuals of closed head 
injury with memory loss, headaches, and impaired sense of 
smell, as well as the current clinical manifestations of this 
disability and its effect on the veteran's earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41.  All other pertinent aspects 
of 38 C.F.R. Part 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for an evaluation in excess of 30 percent.  See 
38 C.F.R. § 4.1.

III.  Status Post Repair of Lateral Meniscus of the Right 
Knee

The record reveals that in a December 1992 rating decision, 
the veteran was granted service connection for status post 
repair, lateral meniscus, right knee, and a noncompensable 
evaluation was assigned from May 29, 1992.  The veteran 
testified at an RO hearing in August 1993, and a December 
1993 hearing officer's decision increased the rating for 
right knee disability to 10 percent, effective from may 29, 
1992.  However, as there has been no express indication by 
the veteran that he was limiting his appeal on this issue to 
a 10 percent evaluation, the issue remains in appellate 
status.  AB v. Brown, 6 Vet.App. 35, 39 (1993).

The record includes an August 1992 VA examination report, 
which contained a diagnosis of status post traumatic injury, 
right knee, during softball in 1988, as well as arthroscopic 
surgery in 1991 for right lateral meniscus injury.  The 
veteran complained of stiffness and pain, especially in the 
morning, which the examiner indicated suggested degenerative 
joint disease.  Range of motion was 0 to 150 degrees, 
bilaterally, and there was no swelling, deformity, or other 
impairment noted.

The veteran's right knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 for other impairment of the 
knee.  A 10 percent evaluation is for application for 
impairment due to slight recurrent subluxation or lateral 
instability, and a 20 percent evaluation is for application 
for impairment due to moderate recurrent subluxation or 
lateral instability.  

A February 1993 VA x-ray report reveals a normal right knee.  
A February 1993 VA medical record indicates that there was no 
crepitus, and the impression was chondromalacia of the right 
knee.  In an August 1993 hearing, the veteran testified that 
his knee was stiff in the morning, and a little painful.  He 
also indicated that his knee had given out approximately four 
months prior.  He stated that his right knee disability had 
not affected his employment.  

A March 1997 private medical record from Shadyside Medical 
Associates, Inc., reveals that the veteran complained of pain 
in the right knee that would come and go.  However, upon 
examination there was full range of motion of the right knee, 
with no swelling or tenderness, and the veteran was able to 
walk on his heels and his toes.  

The most recent clinical evidence of record regarding the 
veteran's right knee disability is reflected in a March 1998 
VA examination.  A radiograph of the right knee was 
unremarkable.  The examination noted that the veteran 
underwent an arthroscopic lateral meniscectomy in 1992, and 
he currently complained of pain and stiffness after 
exercising, as well as a knot laterally.  Physical 
examination revealed mild medial laxity of the right knee, 
but was otherwise unremarkable.  An additional VA x-ray 
report indicates that the right knee was normal, in that 
there were no fractures or osseous or soft tissue 
abnormalities noted.  

After reviewing the evidence of record regarding the 
veteran's right knee, and finds that the preponderance of the 
evidence is against assignment of an evaluation in excess of 
the current 10 percent for a right knee disability, 
reflecting slight impairment.  See 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5257.  The Board believes the current 
10 percent rating adequately recognizes his complaints of 
pain and stiffness in his right knee.  The objective findings 
of record are negative for any swelling, deformity, crepitus, 
or limited motion, and no more than mild medial laxity of the 
right knee has been reported.  The Board views the overall 
findings as showing no more than slight right knee 
impairment.  Moreover, there is no evidence showing 
additional functional loss due to pain, fatigue, 
incoordination and weakness to warrant a higher rating under 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's right 
knee disability and their effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  As noted above, the functional impairment 
which can be attributed to pain or weakness has also been 
considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 
Vet. App. at 206, along with all other pertinent aspects of 
38 C.F.R. Parts 3 and 4.  In conclusion, the current medical 
evidence, as previously discussed, is consistent with no more 
than a 10 percent evaluation for a right knee disability.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation in excess of 10 percent.
 
IV.  Residuals of a Partial Collapse of the Left Lung

In a December 1992 rating decision, the veteran was granted 
service connection for residuals of a partial collapse of the 
left lung, and a noncompensable evaluation was assigned 
effective from May 1992.  That evaluation has remained in 
effect, and is the subject of this appeal. 

The Board notes that during the pendency of the veteran's 
appeal, the regulations pertaining to evaluation of 
respiratory disorders were amended, effective October 7, 
1996.  See 61 Fed. Reg. 46727- 46731 (1996) (currently 
codified at 38 C.F.R. §§ 4.96 - 4.97) (hereinafter referred 
to as "current regulations").  See Karnas, supra; see also 
Rhodan, supra.  As reflected by an August 1998 Supplemental 
Statement of the Case, the RO considered the veteran's claim 
under both the former and current version of the regulations 
pertaining to respiratory disabilities, and determined that a 
compensable evaluation was not warranted under either version 
of the rating criteria.  As explained below, the Board agrees 
with that determination.  

The veteran was originally assigned a noncompensable 
evaluation for a partial collapse of the left lung pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6813 (1996), which rates 
for lung, permanent collapse of, complete.  A 30 percent 
evaluation requires partial, approximately one-half 
collapsed. 

Under the current regulations, Diagnostic Code 6813, for 
rating a collapsed lung, was removed, and the RO evaluated 
the veteran's residuals of a partial collapse of the left 
lung under analogous diagnostic criteria for evaluating a 
traumatic chest wall defect, pneumothorax, hernia, etc.  See 
38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6843 (1998).  
According to those rating criteria, a traumatic chest wall 
defect is rated under the general rating formula for 
restrictive lung disease, which considers Forced Expiratory 
Volume in one second (FEV-1), the Forced Volume Capacity 
(FVC), and the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)).  A 10 
percent evaluation is assigned if the following criteria are 
met:  FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) of 66 to 80 percent 
predicted.  

Applying both the former and current regulations to the 
evidence of record, the Board concludes that the presently 
assigned noncompensable evaluation for the veteran's 
residuals of a partial collapse of the left lung is 
appropriate, and a higher evaluation is not warranted at this 
time.  The evidence considered in the December 1992 rating 
decision included findings in an August 1992 VA examination, 
which noted a collapse of the left lower lobe of his lung.  
The veteran was asymptomatic for lung disease, and it was 
noted that there were "no structural changes of the lungs."  
Pulmonary function tests were described as unremarkable.

In a March 1998 VA examination, the veteran was noted to have 
a normal examination of the respiratory system.  FEV-1 was 
106 percent of predicted; and FEV-1/FVC was 110 percent of 
predicted.  Auscultation revealed equal breath sounds.  There 
was no evidence of pulmonary hypertension, right ventricular 
hypertrophy, or pulmonale or congestive heart failure.  There 
was also no evidence of past, present, or remote pulmonary 
embolism or respiratory failure, or chronic pulmonary 
thromboembolism.  The examiner indicated that the veteran had 
no current residuals from the left pneumothorax from the July 
1991 motorcycle accident.  An x-ray of the chest revealed a 
normal chest.  

The Board finds that the evidence, as noted above, supports 
no more than the currently assigned noncompensable evaluation 
for residuals of a partial collapse of the left lung.  See 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6843 
(1998); 38 C.F.R. § 4.97, Diagnostic Code 6813 (1996).  In 
other words, there is no evidence of record that the 
veteran's left lung was one-half collapsed, nor is there any 
evidence of FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC 
of 71 to 80 percent.  As such, there is no basis for 
assignment of a compensable evaluation, and the appeal is 
denied.

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
partial collapse of the left lung disability and its effects 
on the veteran's earning capacity and his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In conclusion, the 
current medical evidence, as previously discussed, is 
consistent with no more than a noncompensable evaluation for 
a residuals of a partial collapse of the left lung 
disability.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of a compensable evaluation.


V.  Residuals of a Fracture of Transverse Process at L4

In a December 1992 rating decision, the veteran was granted 
service connection for residuals of a fracture of the 
transverse process, L-4, and a noncompensable evaluation was 
assigned from May 1992.  That evaluation is currently in 
effect, and is the subject of this appeal. 

The veteran was assigned a noncompensable evaluation for 
residuals of a fracture of the transverse process at L4 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285, which 
sets forth the rating criteria for vertebra, fracture of, 
residuals.  After a noncompensable evaluation, the next 
assignable rating under that diagnostic code is 60 percent, 
which requires evidence of without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  Notes to that 
diagnostic code indicate that in other cases, "rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body."  Additionally, "[b]oth under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment."  Slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292; moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation.  

At the time of the December 1992 rating decision, the 
evidence included an August 1992 VA examination report, which 
was unremarkable for any residuals of a fracture to the 
transverse process, L4, other than reporting the injury by 
history.  In March 1998, the veteran underwent a VA 
examination for the bones, including fractures and bone 
disease.  There was no evidence of any bone disease, or any 
ongoing problems related to injuries suffered in the July 
1991 accident.  A VA neurological examination on the same 
date revealed a normal examination of the spinal cord.  A 
March 1998 VA x-ray report revealed a normal lumbar spine, 
and a normal sacrum.

The Board finds that the evidence of record provides no basis 
for a compensable evaluation for residuals of a fracture of 
the transverse process, L-4.  In fact, the evidence noted 
above was unremarkable for any residuals, aside from a report 
of the history of the injury; otherwise, the lumbar spine 
appeared normal.  Thus, the Board finds that the 
noncompensable evaluation is appropriate, and the appeal is 
denied.  

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
residuals of a fracture of the transverse process, L-4.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The functional impairment 
which can be attributed to pain or weakness has also been 
considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 
Vet. App. at 206, along with all other pertinent aspects of 
38 C.F.R. Parts 3 and 4.  In conclusion, the current medical 
evidence, as previously discussed, is consistent with no more 
than a noncompensable evaluation for residuals of a fracture 
of the transverse process, L-4.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of a compensable evaluation.

VI.  Residuals of a Fracture of the Right Scapula (major 
extremity)

In a December 1992 rating decision, the veteran was granted 
service connection for residuals of a fracture to the right 
scapula, major extremity, and assigned a noncompensable 
evaluation.  That evaluation has remained in effect and is 
the subject of this appeal. 

The veteran was assigned a noncompensable evaluation for 
residuals of a fracture of the right scapula, major 
extremity, under 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
which rates impairment of the clavicle or scapula.  A 10 
percent evaluation requires malunion of the scapula.  A 10 
percent evaluation is also assigned if there is nonunion of 
the scapula, without loose movement.  A note to that 
diagnostic code indicates that an alternative rating method 
is to rate on impairment of function of a contiguous joint.  

The records following the veteran's service separation are 
essentially negative for any evidence of symptomatology 
regarding the veteran's residuals of a fracture to the right 
scapula, major extremity.  In that regard, the Board notes 
that in the veteran's service medical records following the 
July 1991 accident, it appears that the veteran's right 
scapula disability healed rather well.  An October 1991 
service medical record reflects that the veteran reported 
that his shoulder felt "like new," and that he was able to 
do everything with his right arm that he does with his left 
arm.  Scapular mobility was noted to be good.  An August 1992 
VA x-ray report revealed no apparent deformity of the right 
scapula, and no evidence of recent or old fracture.  A March 
1998 VA examination for the bones was negative for any bone 
disease or any ongoing problems related to injuries suffered 
in the July 1991 accident.  

In light of the foregoing evidence of record, there is simply 
no basis to assign a compensable evaluation for residuals of 
a fracture of the right scapula, major extremity, and the 
appeal is denied.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
The record contains no findings of functional impairment or 
other bone deformity.  Nor is there any evidence of painful 
motion.  As such, the Board finds that the appeal must fail.  

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
residuals of a fracture of the right scapula, major 
extremity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The 
functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 206, along with all 
other pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence, as previously 
discussed, is consistent with no more than a noncompensable 
evaluation for residuals of a fracture of the right scapula, 
major extremity.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for assignment of a compensable evaluation.


VII.  Residuals of a Fracture of the Maxillary Sinuses

The veteran was granted service connection for residuals of 
fractures to the maxillary sinuses in a December 1992 rating 
decision, and a noncompensable evaluation was assigned from 
May 1992.  That evaluation is currently in effect, and is the 
subject of this appeal. 

The veteran was originally assigned a noncompensable 
evaluation for residuals of a fracture of the maxillary 
sinuses under the rating criteria for the respiratory system, 
specifically, under 38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996).  According to that diagnostic code, a noncompensable 
evaluation is assigned for chronic maxillary sinusitis with 
x-ray manifestations only, symptoms mild or occasional.  A 10 
percent evaluation requires moderate symptoms, with discharge 
or crusting or scabbing, infrequent headaches.  

As with the residuals of a partial collapse of the left lung 
disability, during the pendency of this appeal the 
regulations pertaining to evaluation of respiratory disorders 
were amended, effective October 7, 1996.  See 61 Fed. Reg. 
46727- 46731 (1996) (currently codified at 38 C.F.R. §§ 4.96 
- 4.97).  See Karnas, supra; see also Rhodan, supra.  In an 
August 1998 Supplemental Statement of the Case, the RO 
considered the veteran's claim under both the former and 
current version of the regulations pertaining to respiratory 
disabilities, and determined that a compensable evaluation 
was not warranted under either version of the rating 
criteria.  As explained below, the Board agrees with that 
determination.  

Under the current regulations, chronic maxillary sinusitis is 
rated under the general formula for sinusitis.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513.  A noncompensable evaluation is 
assigned if there is only x-ray evidence.  A 10 percent 
evaluation requires one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
"incapacitating episode" of sinusitis means one that 
requires bed rest and treatment by a physician.  

Applying the former and current regulations to the evidence 
of record, the Board concludes that the presently assigned 
noncompensable evaluation for the veteran's residuals of a 
fracture of the maxillary sinuses is appropriate, and a 
higher evaluation is not warranted at this time.  This 
conclusion is supported by considering both the evidence 
present at the time of the December 1992 rating decision, as 
well as the more recent evidence of record.  An August 1992 
VA examination revealed a normal external nose, a normal 
nasal vestibule, normal bilateral nasal cavities, and normal 
paranasal sinuses.  

In June 1993, a VA medical record reveals that the veteran 
was seen with complaints of nasal discharge.  He was 
diagnosed with vasomotor rhinitis, and prescribed medication.  
In an August 1993 hearing at the RO, the veteran testified 
that he experienced sinus trouble in the morning, in terms of 
a stuffy head and some drainage.  He stated that he was not 
receiving any treatment for his sinuses at that time.  A 
March 1997 private medical record from Shadyside Medical 
Associates, Inc., reveals that the veteran was seen with 
complaints of cold symptoms and sinus congestion.  He was 
diagnosed with pharyngitis/sinusitis, and given Relafen 500 
mg.  Looking at the most recent evidence of record, in a 
March 1998 VA examination the veteran was diagnosed with 
residuals of fractured maxillary sinuses secondary to a 1991 
motor vehicle accident, remote and without clinical 
consequence.  Radiographs of the paranasal sinuses were 
unremarkable.  The face was without bony tenderness, 
deformity, or swelling.  There was no purulent drainage, and 
no evidence of sinusitis.  In short, the veteran's maxillary 
sinuses were described as normal.  

The Board finds that the evidence, as noted above, supports 
no more than the currently assigned noncompensable evaluation 
for residuals of a fracture of the maxillary sinuses.  The 
evidence of record did not reflect discharge or crusting or 
scabbing, infrequent headaches, prolonged antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis.  As such, the appeal is denied.  See 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6843 
(1998); 38 C.F.R. § 4.97, Diagnostic Code 6813 (1996).

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
residuals of a fracture of the maxillary sinuses.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All pertinent aspects of 
38 C.F.R. Parts 3 and 4 have been considered.  In conclusion, 
the current medical evidence, as previously discussed, is 
consistent with no more than a noncompensable evaluation for 
residuals of a fracture of the maxillary sinuses.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of a compensable 
evaluation.

VIII.  Residuals of a Fracture of the Nasal Septum

Service connection was granted for residuals of a fracture to 
the nasal septum in a December 1992 rating decision, and a 
noncompensable evaluation was assigned from May 1992.  That 
evaluation is still in effect, and is the subject of this 
appeal. 

The RO assigned a noncompensable evaluation for residuals of 
a fracture of the nasal septum, by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 6502, which provides a 10 percent 
evaluation for traumatic deviation of the nasal septum, with 
50 percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  See 38 C.F.R. § 4.20.  

At the time of the December 1992 rating decision, evidence 
present in the claims file included an August 1992 VA 
examination report, which revealed a normal external nose, a 
normal nasal vestibule, normal bilateral nasal cavities, and 
normal paranasal sinuses.  The only defect noted, was in 
regard to the veteran's ability to smell.  In August 1993, 
the veteran testified at the RO that he had a stuffy head 
from sinus problems in the morning, but he did not have 
headaches.  A March 1998 VA examination report indicated that 
there was no evidence that the veteran had difficulty 
breathing through the nose.  An x-ray report of the paranasal 
sinuses indicated that there was hypoplasia of the frontal 
sinuses, but the rest of the sinuses appeared to be normally 
developed.  There were no osseous or soft tissue 
abnormalities noted.  

Based on the foregoing, the Board finds no basis for a 
compensable evaluation for residuals of a fracture to the 
nasal septum, and the appeal is denied.  In that regard, 
there is no evidence of traumatic deviation of the nasal 
septum, and in fact, the more recent evidence of record seems 
to reflect normal symptomatology.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 6502.

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
residuals of a fracture to the nasal septum.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  All pertinent aspects of 
38 C.F.R. Parts 3 and 4 have been considered.  In conclusion, 
the current medical evidence, as previously discussed, is 
consistent with no more than a noncompensable evaluation for 
residuals of a fracture to the nasal septum.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of a compensable 
evaluation.

IX.  Conclusion

In reviewing all of the issues discussed in this decision, 
the Board has been cognizant of the provisions of 38 U.S.C.A. 
§ 5107(b).  However, there is not such a state of balance of 
the positive evidence with the negative evidence as to any of 
the issues to allow for favorable determinations. 

Further, the Board observes that the record does not reflect, 
nor does the veteran contend otherwise, that his service-
connected disabilities interfere with his ability to retain 
and maintain employment.  In that regard, the Board notes 
that it appears from recent evidence of record that the 
veteran is currently employed.  In any event, the Board 
points out that the VA Schedule for Rating Disabilities 
contemplates average impairment in earning capacity.  In the 
present appeal, there is no evidence of record that the 
veteran's disabilities at issue in this appeal have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluations), or 
necessitated any recent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

- 24 -


- 1 -


